Citation Nr: 0608579	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  04-19 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for low grade fibrosarcoma 
of the right calf, status post excision, claimed as spindal 
cell sarcoma of the right calf.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to March 
1974.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 decision by the RO in Hartford, 
Connecticut, which denied service connection for low grade 
fibrosarcoma of the right calf, status post excision, claimed 
as spindal cell sarcoma of the right calf. 

A hearing was held before the undersigned in December 2005.  
A transcript of the hearing is associated with the claims 
folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During the veteran's December 2005 hearing, he testified that 
he had previously requested his service medical records in 
order to obtain an opinion from his physician that would link 
a current sarcoma to service.  He said that his service 
medical records had never been provided to him.  

VA has an obligation to provide the veteran with the 
opportunity to substantiate his claim.  See 38 U.S.C.A. 
§ 5103A (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Process the veteran request for a 
copy of his service medical records.  

2.  After sending him the records, or 
informing him why they cannot be sent, 
afford the veteran the opportunity to 
submit an opinion from his physician 
showing that he has current sarcoma or 
its residuals, which is at least as 
likely as not (50 percent probability 
or more) due to a disease or injury in 
service or had its onset in service.

3.  Then re-adjudicate the claim.  If 
it remains denied, issue a supplemental 
statement of the case, before returning 
the case to the Board, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

